DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 02/04/2021.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 13 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zysset (6191511)
 
Regarding claim 1. Zysset teaches a rotor assembly for an electric machine [rotor assembly of fig 1], comprising - a body member [inner body of 3], - a first shaft member [12], and - a second shaft member [14], the body member comprising an inner wall [inner wall of 3] defining a cavity [cavity receiving 16] in the body member, the body member being arranged between the first shaft member and the second shaft member [cited body is between members], 
the first shaft member comprising a tube [i.e. 16], the tube being arranged through the first shaft member and extending at least partially in the cavity of the body member, 
an end [see end to side of 12] of the tube exposed in the cavity comprising a medium dispersion unit [20] configured to disperse a medium in the cavity [i.e. cooling fluid], and the medium dispersion unit comprising an impeller element [i.e. centrifugal pump impeller] configured to provide a turbulent flow of the medium [col 2 lines 30-40].

Regarding claim 2. Zysset teaches the rotor assembly according to claim 1, the impeller element being arranged to rotate around a longitudinal axis of the tube [implicit col 2 lines 30-40].  
Regarding claim 3. Zysset teaches the rotor assembly according to claim 1, the impeller element comprising a plurality of fins configured to provide the turbulent flow of the medium [21].  

Regarding claim 7. Zysset teaches the rotor assembly according to claim 1, the medium dispersion unit being connected to the tube in a form-fitted manner [connection is shown to be a form-fitted manner].  

Regarding claim 13. Zysset teaches the rotor assembly according to claim 1, the body member comprising a channel extending from the cavity to an outside [cooling chamber] of the body member to release the medium.  

Regarding claim 19. Zysset teaches an electric machine [fig 1], comprising - a stator unit [1], and - a rotor assembly [rotor assembly of figure 1] comprising a body member [inner body of 3], a first shaft member [12], and a second shaft member [14], - the body member comprising an inner wall [inner wall 3] defining a cavity [cavity receiving 16] in the body member, - the body member arranged between the first shaft member and the second shaft member [cited body is between members], - the first shaft member comprising a tube [16], - the tube being arranged through the first shaft member and extending at least partially in the cavity of the body member, - an end [see into side of 12] of the tube exposed in the cavity comprising a medium [20] dispersion unit configured to disperse a medium in the cavity [i.e. cooling fluid], and the medium dispersion unit comprising an impeller element [i.e. centrifugal pump impeller] configured to provide a turbulent flow of the medium, the rotor assembly being arranged coaxially inside the stator unit and configured to rotate around a longitudinal axis of the electric machine [col lines 30-40].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Zysset in view of Strauch et al. (6102674)
Regarding claim 4. Zysset teaches the rotor assembly according to claim 1.
However, Zysset does not explicitly mention the medium dispersion unit further comprising a nozzle configured to determine a flow rate of the medium.
Strauch teaches the medium dispersion unit further comprising a nozzle configured to determine a flow rate of the medium [col 4 lines 1 to 5].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a nozzle as shown by Strauch because it can provide a cheaper and easy means of installing a fluid distribution structure.

Regarding claim 5. Zysset teaches as modified the rotor assembly according to claim 4, a diameter of the nozzle being smaller than a diameter of the tube [implicit between combination, since a nozzle with a diameter greater than the tube would not make for efficient function].  


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Zysset in view of Carter (3764236)
Regarding claim 6. Zysset teaches the rotor assembly according to claim 1.
However, Zysset does not explicitly mention the medium dispersion unit further comprising a plug element to cover the impeller element in a longitudinal direction of the tube such that the medium being dispersed in a radial direction of the tube.  
Carter teaches the medium dispersion unit further comprising a plug element to cover the impeller element in a longitudinal direction of the tube such that the medium being dispersed in a radial direction of the tube [see 12 and col 4 lines 40-50].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a plug as shown by Carter in order to avoid unnecessary spillage.

Claims 8-12, 14-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Zysset in view of Piazza et al. (20200076257)
Regarding claim 8. Zysset teaches the rotor assembly according to claim 1, 
However, Zysset does not explicitly mention the first shaft member further comprising a plurality of through-holes arranged in a circumferential direction of the first shaft member.  
Piazza teaches the first shaft member further comprising a plurality of through-holes arranged in a circumferential direction of the first shaft member [figure 1 item 134 receives fluid from 132 and disperse it through 122 implying 134 has through holes extending from 130 to 130 in the peripheral area of 134].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zysset’s power machine to a similar configuration as Piazza’s power machine in order to have rotor coolant and lubrication distribution systems may allow for more compact, lighter-weight electric machines, further improving power density and operating efficiency.  

Regarding claim 9. Zysset teaches the rotor assembly according to claim 8, some of the plurality of through-holes extending to the cavity along a longitudinal direction [122 holes extend in longitudinal direction of Piazza] of the first shaft member.  

Regarding claim 10. Zysset as modified teaches the rotor assembly according to claim 9, through-holes being in fluid communication with the cavity [122 holes communicated with center cavity of the shaft Piazza].  

Regarding claim 11. Zysset as modified teaches the rotor assembly according to claim 8, the first shaft member further comprising a bore extending in a radial direction of the first shaft member, the bore being in fluid communication with one of the through-holes [see item 130].  

Regarding claim 12. Zysset as modified teaches the rotor assembly according to claim 1,
However, Zysset does not explicitly mention the inner wall of the body member being formed in a conical shape.
Piazza teaches the inner wall of the body member being formed in a conical shape [inner cavity of 108].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of an inner cavity into a conical shape as suggested by Piazza in order to allow for better fluid distribution and heat dissipation.

Regarding claim 14. Zysset teaches the rotor assembly according to claim 1, the medium being an oil [Zysset uses oil].  
Regarding claim 15. Zysset teaches a rotor assembly for an electric machine [rotor assembly of fig 1], comprising - a body member [inner body of 3], - a first shaft member [12], and - a second shaft member [14], the body member comprising an inner wall [inner wall of 3] defining a cavity [cavity receiving 16] in the body member, the body member being arranged between the first shaft member and the second shaft member [cited body is between members]. 
However, Zysset does not explicitly mention the first shaft member comprising a plurality of through-holes, the plurality of through-holes being arranged in a circumferential direction of the first shaft member and some of through-holes extending to the cavity along a longitudinal direction of the first shaft member.
Piazza teaches the first shaft member comprising a plurality of through-holes, the plurality of through-holes being arranged in a circumferential direction of the first shaft member [figure 1 item 134 receives fluid from 132 and disperse it through 122 implying 134 has through holes extending from 130 right side to 130 left side in the peripheral area of 134] and some of through-holes extending to the cavity along a longitudinal direction of the first shaft member [122 holes extend in longitudinal direction of Piazza].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zysset’s power machine to a similar configuration as Piazza’s power machine in order to have rotor coolant and lubrication distribution systems may allow for more compact, lighter-weight electric machines, further improving power density and operating efficiency.  

Regarding claim 16. Zysset as modified teaches the rotor assembly according to claim 15, each of the through-holes comprising a nozzle [132 Piazza] arranged in direction of the cavity to provide a turbulent flow of a medium in the cavity.  

Regarding claim 17. Zysset as modified teaches the rotor assembly according to claim 15, the first shaft member further comprising a bore [130 right side of Piazza] extending in a radial direction of the first shaft member, the bore being in fluid communication with one of the through-holes.  

Regarding claim 18. Zysset as modified teaches the rotor assembly according to claim 15, the inner wall of the body member being formed in a conical shape [Piazza suggests to make cavity in a conical shape].  

Regarding claim 20. Zysset teaches the electric machine according to claim 19, the body member of the rotor assembly comprising a channel extending from the cavity to an outside [cooling chamber channels] of the body member to release the medium from the body member to the stator unit.
However, Zysset does not explicitly mention the inner wall of the body member being formed in a conical shape.
Piazza teaches the inner wall of the body member being formed in a conical shape [inner cavity of 108].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of an inner cavity into a conical shape as suggested by Piazza in order to allow for better fluid distribution and heat dissipation.



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839